 

B104 (Form 104) (08/07)

 

(Instructions on Reverse)

ADVERSARY PROCEEDING COVER SHEET

ADVERSARY PROCEEDING NO.

 

 

PLAINTIFF(S)

Richard L. Stern, solely in his capacity as Chapter 7 Trustee of the jointly
administered estates of Big Apple Energy, LLC and Clear Choice Energy, LLC

DEFENDANT(S)
Glenwood Capital LLC

 

ATTORNEY(S) (Firm Name, Address, Telephone No.)

LAMONICA HERBST & MANISCALCO, LLP
3305 JERUSALEM AVENUE, SUITE 201
WANTAGH, NY 11793

ATTORNEY(S) (If Known)

 

PARTY (Check One Box Only)
Debtor U.S. Trustee

[ ] Creditor Trustee [| Other

PARTY (Check One Box Only)
L] Debtor U.S. Trustee

 

[ } Creditor [ ] Trustee Other

 

law.

CAUSE OF ACTION (Write a brief statement of cause of action, including all U.S. statutes involved.)

The adversary proceeding is brought pursuant to 11 U.S.C. 8§ 105(a), 323, 502, 541, 542, 544, 547, 548,
and 550 of Title 11 of the United States Code, the New York State Debtor and Creditor Law , New York
Limited Liability Company Law § 508, Bankruptcy Rules 6009 and 7001, and New York Debtor and Creditor

 

NATURE OF SUIT
(Number up to 5 boxes with the lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

 

FRBP 7001(1) — Recovery of Money/Property

V1 11- Recovery of money/property - § 542 turnover of property
[7] 12- Recovery of money/property - § 547 preference

[7] 13 - Recovery of money/property - § 548 fraudulent transfer
[7] 14 - Recovery of money/property — other

FRBP 7001(2) — Validity, Priority or Extent of Lien
L21- Validity, priority or extent of lien or other interest in property

FRBP 7001(3) — Approval of Sale of Property
[31- Approval of sale of property of estate and of a co-owner - § 363(h)

FRBP 7001(4) — Objection/Revocation of Discharge
LJ4i- Objection/revocation of discharge - § 727(c), (d), (e)

FRBP 7001(5) — Revocation of Confirmation
51 - Revocation of confirmation

FRBP 7001(6) — Dischargeability
(166 - Dischargeability - § 523(a)(1), (14), (144) priority tax claims
CJe2- Dischargeability - § 523(a)(2), false pretenses, false representation,
actual fraud
Le7- Dischargeability - § 523(a)(4), fraud as fiduciary, embezzlement,
larceny
(continued next column)

FRBP 7001(6) — Dischargeability (continued)

CI 61 — Dischargeability - § 523(a)(5), domestic support

Les - Dischargeability - § 523(a)(6), willful and malicious injury

LJ63- Dischargeability - § 523(a)(8), student loan

[lea- Dischargeability - § 523 (a)(15), divorce or separation obligation
(other than domestic support)

LJ65- Dischargeability — other

FRBP 7001(7) — Injunctive Relief
C71 —Injunctive relief — imposition of stay
(172 — Injunctive relief — other

FRBP 7001(8) — Subordination of Claim or Interest
81- Subordination of claim or interest

FRBP 7001(9) — Declaratory Judgment
IW]91 — Declaratory judgment

FRBP 7001(10) — Determination of Removed Action
[_]01 - Determination of removed claim or cause

Other

[_]ss-SIPA Case — 15 U.S.C. §§ 78aaa et seq.

[¥]02 - Other (e.g.,other actions that would have been brought in state court
if unrelated to bankruptcy case)

 

YY] Check if this case involves a substantive issue of state law

[-] Check if this is asserted to be a class action under FRCP 23

 

(-] Check if a jury trial is demanded in complaint

 

Demand: $ 500,000.00

 

Other Relief Sought:
Unjust enrichment

 

 

 
 

B104 (Form 104) (08/07), Page 2

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 

NAME OF DEBTOR BANKRUPTCY CASE NO.
Big Apple Energy, LLC and Clear Choice Energy, LLC (jointly administered) 18-75807 & 18-75808

 

 

 

 

 

 

 

 

 

DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE

Eastern Central Islip Alan S. Trust
RELATED ADVERSARY PROCEEDING (IF ANY)

PLAINTIFF DEFENDANT ADVERSARY PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY PROCEEDING IS PENDING DIVISION OFFICE NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF) PRINT NAME OF ATTORNEY (OR PLAINTIFF)

Jacqulyn S. Loftin
s/ Jacqulyn S. Loftin

 

 

DATE
August 18, 2020

 

 

INSTRUCTIONS

The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of all of
the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also
may be lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an
adversary proceeding.

A party filing an adversary proceeding must also complete and file Form 104, the Adversary Proceeding Cover
Sheet. When completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of
court needs the information to process the adversary proceeding and prepare required statistical reports on court
activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or
other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiff, if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented
by an attorney, the plaintiff must sign.

 
